DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 6-9, 11, 15, 16, 18-21, 60-63, 66, 72, 76, and 77 are pending as amended 1/7/22.

Election/Restrictions
Applicant’s election without traverse of Group I (engineered cells as in Claim 1), Claims 1, 3, 6-9, 11, 15, 16, and 18-21 in the reply filed on 1/7/22 is acknowledged.
Applicant’s election of the species of NK cell (from Claim 3), IgG antibody (from Claims 6-8 and 11), and N-acetylglucosamine (GlcNAc) (from Claims 18 and 21) in the reply filed on 1/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 60, 62, 63, 66, 72, 76, and 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/22.
Claim 11 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/22.

Claims 1, 3, 6-9, 15, 16, 18-20 are considered with respect to the elected species, herein. Should other issues be noted during examination to other species, they will also be rejected, even though withdrawn.


Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “GlcNAc”, while the first explanation of the shorthand is found in Claim 18.  The first recitation should provide the explanation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahal, et al. (2001) “A Small-Molecular Modulator of Poly-α2,8-Sialic Acid Expression on Cultured Neurons and Tumor Cells”, Science, 294: 380-82.
	Claim 1: human neuronal and tumor cells were exposed to N-Propanoylmannosamine (ManProp) (e.g., ABSTRACT), which provided for unnatural sialic acid residues on the cell surface glycoproteins (e.g., p. 280, col. 3, paragraph 2).  In at least the case of ManProp, the same produced the glycoprotein expression on the surface of the cells (p. 381, col. 1).  Thus, the altered structure, present on cell surface proteins, has the structure of an engineered cell, having the surface glycan, linked to an abnormal saccharide, which is a small molecule, and thus, anticipates the claim.
	Claim 6: the molecule can be considered a small drug molecule because it changes the structure of the surface glycoside, on PSA.
Claims 7-9: these claims are rejected as they limit the antibody member of the Markush of Claim 1, but does not exclude the other members of the grouping in Claim 1.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9, 11, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parmar, et al. (2015) “Ex vivo fucosylation of third-party human regulatory T cells enhances anti-graft-versus-host disease potency in vivo”, Blood, 125(9): 1502-06.
	Claim 1: Parmar teaches the fucosylation of the surface glycosides on human T regulatory cells (e.g., ABSTRACT).  Such fucose may be considered a small molecule.
	Claim 3: the cells are human T cells.
	Claim 6: the fucose is a small drug molecule as it provides for enhancing anti-GVHD in vivo.
	Claims 7-9: these claims are rejected as they limit the antibody member of the Markush of Claim 1, but does not exclude the other members of the grouping in Claim 1.
	Claim 11: the sugar may be considered a biorthogonal reaction handle.
	Claim 21: the surface glycan is a sialyl Lewis X (e.g., p. 1502, column 1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-9, 15, 16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antibody labeling of cell surface with antibodies through alpha-1,3-fucosyltransferase to GlcNAc, with an ADP-fucose precursor, does not reasonably provide enablement for other linkages.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
It should be noted that the claims are currently only being considered for antibody attachments, as that is the elected species.
The claims are broad, allowing for any attachment of any antibody to any surface glycan point on the cell.  One sugar to which it may be attached is GlcNAc (Claim 18), and further attached to the same, through a GDP-fucose (Claim 20).  Another surface glycan can be Sialic acid (Claim 21).
	The specification certainly teaches that antibodies may be attached to any surface glycan, through any point of the glycan, and through a fucose intermediate (e.g., Brief Description).  The examples demonstrate the use of specific H. pylori α1,3-fucosyltransferase, which was discovered to have a tolerance for large modification of the GDP-Fucose to contain molecules as large as antibodies (e.g., p. 9, penultimate paragraph).  Applicants have also disclosed in their NPL of the same information, Li, et al. (2018) “A Single-Step Chemoenzymatic Reaction for the Construction of Antibody-Cell Conjugates”, ACS Central Science, 4: 1633-41, that this ability of this particular enzyme is key to the ability to do so: “Here, we report the discovery of the remarkable substrate tolerance of Helicobacter pylori 26695 α1,3FucT. This enzyme enables quantitative transfer of a full-length IgG antibody conjugated to the GDP-Fucose donor to LacNAc and α2,3 sialyl LacNAc, common building blocks of glycocalyx, on the cell surface of live cells within a few minutes” (p. 1634, paragraph bridging columns).
	The art recognizes that any particular modification may prevent production of the surface molecule that displays the glycan (e.g., Parmar, et al. (2015) “Ex vivo fucosylation of third-party human regulatory T cells enhances anti-graft-versus-host disease potency in vivo”, Blood, 125(9): 1502-06, teaching that the butyl form will stop production of the protein, and hence, stop its display).  Additionally, any particular modification may alter cell viability, cause cytotoxicity, as well as alter normal interactions to cause dysfunction which may prohibit the purpose of the particular antibody display to begin with (e.g., Armstrong, et al. (2016) “Strategies for cell membrane functionalization” Experimental Biology and Medicine, 241(10): 1098-106, whole article, particularly section labelled “The cell membrane an addressable canvas”).
	Given the very wide variety of positions of attachment on any sugar, the number of types of sugars, the wide number of enzymes which may perform the various attachments, from a very large number of species, and in view of the possibility of detrimental affects by the particular attachments, and showing of a single enzyme in all of biology to be tolerant of these large antibody-modified sugar additions, it would have required undue experimentation to find the enzymes which may be used, to attach at which positions of the sugars, to affect antibody display which has beneficial function, as disclosed.
	Thus, the scope is limited to antibody addition with the H. Pylori α1,3-fucosyltransferase, and its required and resultant structures together, as delineated in the initial paragraph.

Art Made of Record
	Li, et al. (2018) “A Single-Step Chemoenzymatic Reaction for the Construction of Antibody-Cell Conjugates”, ACS Central Science, 4: 1633-41, is made of record.  It discloses the same method of decorating cell surface glycosides presently disclosed.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633